       Case 2:20-mc-00394-MRH Document 2-1 Filed 03/16/20 Page 1 of 2




            “Exhibit A” to Allegheny County Emergency Motion
      Case Caption                             Docket Number Assigned Judge

1.    Kimberly Andrews v. Allegheny            2:19-cv-00670   Marilyn J. Horan
      County, et al.

2.    APCO v. County of Allegheny              2:19-cv-01353   William S. Stickman

3.    Maureen Beaumont v. Allegheny            2:20-cv-00234   Patricia L. Dodge
      County Emergency Services

4.    Rebecca Brown et al., v. TSA, et al.     2:20-cv-00064   Lisa Pupo Lenihan

5.    Allan Camp v. Allegheny County, et       2:19-cv-00635   Patricia L. Dodge
      al.

6.    Richard Desabetino v. Sean Biagini, et   2:16-cv-00341   Cynthia Reed Eddy
      al.

7.    Carl English v. Allegheny County, et     2:18-cv-00651   Maureen P. Kelly
      al.

8.    Adam Anderson, on behalf of Joel         2:19-cv-00612   Maureen P. Kelly
      Valazquez-Reyes, deceased, v.
      Allegheny County, et al.

9.    Andrea Crawford, Adminstratrix of        1:17-cv-00113   Barbara Rothstein
      the Estate of Monty Crawford v.
      Corizon Health, Inc., et al.
10.   Valerie Findley v. CYF, et al.           2:20-cv-00088   Marilyn J. Horan
11.   Jeanna Fisher v. Allegheny County, et    2:19-cv-00786   Cathy Bissoon
      al.
12.   Isaac Guest and Nicole Guest v.          2:20-cv-00130   Patricia L. Dodge
      Allegheny County, et al.
13.   Richard Allen Hammonds II v.             2:18-cv-01389   Cynthia Reed Eddy
      Allegheny County Bureau of
      Corrections, et al.
14.   Daelon Hill-Johnson v. Deangeus, et      2:19-cv-01277   Lisa Pupo Lenihan
      al.
15.   Randall E. Hockett v. Wilkinsburg        2:18-cv-01213   Cynthia Reed Eddy
      Police Department, et al.
       Case 2:20-mc-00394-MRH Document 2-1 Filed 03/16/20 Page 2 of 2



16.   Kyle Holbrook v. City of Pittsburgh,     2:18-cv-00539   Assigned to Marilyn J.
      et al.                                                   Horan
                                                               Referred to Patricia
                                                               Dodge
17.   William Holmes v. Allegheny County       2:19-cv-00661   Lisa Pupo Lenihan
      Health Network, et al.
18.   Julius Hurt v. Allegheny County          2:19-cv-00653   Lisa Pupo Lenihan
      Medical Staff, et al.
19.   Ashley McBride “Jane Doe” v.             2:19-cv-00954   Maureen P. Kelly
      Allegheny County, et al.
20.   Eric Miskovitch v. Orlando Harper        2:19-cv-00833   Lisa Pupo Lenihan
21.   Bianca Morris v. Orlando Harper, et      2:19-cv-01639   J. Nicholas Ranjan
      al.
22.   Tara Pellecchia v. Allegheny County      2:17-cv-00242   Nora Barry Fischer
23.   Anthony Ptomey v. Allegheny County       2:19-cv-00029   Lisa Pupo Lenihan
      Bureau of Corrections, et al.
24.   Public Interest Legal Foundation v.      2:20-cv-00279   Cynthia Reed Eddy
      David Voye, et al.
25.   Leo Russo v. County of Allegheny         2:18-cv-00097   Mark R. Hornak
26.   Jason Shallenberger v. Allegheny         2:20-cv-00073   J. Nicholas Ranjan
      County, et al.
27.   Vance Strader v. US Bank, et al.         2:19-cv-00118   J. Nicholas Ranjan
28.   Antron Talley v. Orlando Harper, et      2:14-cv-01411   Cynthia Reed Eddy
      al.
29.   Natalie Vallecorsa v. Allegheny          2:19-cv-01495   J. Nicholas Ranjan
      County, et al.
30.   Jules Williams v. Allegheny County, et   2:17-cv-01556   Marilyn J. Horan
      al.
